                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $3,315.00 IN UNITED
 STATES CURRENCY,

                       Defendant.


               VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                      Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                     The Defendant In Rem

       2.      The defendant approximately $3,315.00 in United States currency was seized on

or about March 12, 2020, from Lucas Baldwin at or near XXX East Idlewild Court, Howard,

Wisconsin.

       3.      The defendant property is presently in the custody of the United States Marshal

Service in Green Bay, Wisconsin.




            Case 1:20-cv-01278-WCG Filed 08/19/20 Page 1 of 9 Document 1
                                      Jurisdiction and Venue

       4.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

       6.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       7.      The defendant approximately $3,315.00 in United States currency is subject to

forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was used or

intended to be used in exchange for controlled substances, represents proceeds of trafficking in

controlled substances, or was used or intended to be used to facilitate a violation of 21 U.S.C.

§ 841(a)(1).

                                                Facts

       8.      Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

       9.      On March 12, 2020, a search warrant was issued by the Honorable Paul Burke,

Judicial Court Commissioner of the Brown County Circuit Court, for the residence located at

XXX East Idlewild Court, Howard, Wisconsin.

       10.     The adult residents of XXX East Idlewild Court, Howard, Wisconsin, are Lucas

Baldwin and his parents, E.B. and A.B.




                                                   2

            Case 1:20-cv-01278-WCG Filed 08/19/20 Page 2 of 9 Document 1
Background

         11.      From approximately September 2019 through March 2020, an individual having

the initials S.H. sold or fronted1 marijuana to Lucas Baldwin.

         12.      From approximately September 2019 through March 2020, S.H. sold or fronted

approximately 200 to 250 grams of marijuana per week to Lucas Baldwin.

         13.      The largest quantity of marijuana that S.H. sold or fronted to Lucas Baldwin from

approximately September 2019 through March 2020 was more than one-half kilogram of

marijuana.

March 12, 2020 execution of search warrant at XXX East Idlewild Court, Howard,
Wisconsin

         14.      On March 12, 2020, officers executed the search warrant at XXX East Idlewild

Court, Howard, Wisconsin (“the residence”).

         15.      Prior to executing the search warrant on March 12, 2020, officers took Lucas

Baldwin into custody after Baldwin arrived at, and drove into the driveway of, the residence.

         16.      When placing Baldwin into custody, officers searched Baldwin’s person for any

contraband and weapons.

         17.      Inside Baldwin’s front pants pocket was the defendant approximately $3,315 in

United States currency.

         18.      Below are some of the items inside the residence on March 12, 2020.

                  A.       Inside the garage were the following:

                              i.    A jar containing approximately 4.03 grams of marijuana wax, and

                             ii.    Numerous baggies, approximately 3” x 2” in size.




1
  When a drug dealer “fronts” drugs to an individual, the dealer gives drugs to that individual and, in turn, expects
that individual to sell the drugs and pay back the dealer from the sales proceeds.
                                                           3

            Case 1:20-cv-01278-WCG Filed 08/19/20 Page 3 of 9 Document 1
              B.     In the basement were the following:

                        i.   Inside the freezer were two jars containing a total of approximately
                             3.46 grams of marijuana wax. The lids on the jars had stickers as
                             labels that read “THC” and “product weight: 28 grams.”

                       ii.   Inside the same freezer was a plastic container that contained
                             approximately 1.02 grams of marijuana wax.

                      iii.   Inside a safe were the following:

                              a.    Empty marijuana packaging,

                              b.    Documents in the name of Lucas Baldwin, and

                              c.    An envelope containing approximately $3,790 in United
                                    States currency, which is not included in the defendant
                                    currency in this case.

              C.     Drug paraphernalia was located throughout the residence.

Lucas Baldwin’s March 12, 2020 recorded mirandized interview and written voluntary
statement

       19.    On March 12, 2020, officers conducted a recorded mirandized interview of Lucas

Baldwin at the Green Bay Police Department.

       20.    During the interview, Lucas Baldwin admitted the following:

              A.     S.H. was Baldwin’s source of supply for marijuana wax.

              B.     S.H. drove up from the Milwaukee area and provided Baldwin with one to
                     four ounces of marijuana wax about once every week or two for the past
                     four to five months.

              C.     S.H. charged Baldwin $500 for each ounce of marijuana wax.

              D.     Baldwin had three or four customers to whom Baldwin charged $600 per
                     ounce of marijuana wax.

              E.     Baldwin owed S.H. $2,000 for marijuana wax.

              F.     S.H. drove up on March 12, 2020, to obtain payment of a drug debt from
                     Baldwin.

              G.     On March 12, 2020, Baldwin was going to pay S.H. $2,000 for Baldwin’s
                     drug debt.
                                            4

         Case 1:20-cv-01278-WCG Filed 08/19/20 Page 4 of 9 Document 1
                  H.       On March 12, 2020, Baldwin’s friend told Baldwin that S.H. had been
                           arrested that day.

                  I.       When Baldwin heard of S.H.’s arrest, Baldwin went home and took a
                           couple ounces of marijuana wax and some marijuana cartridges to J.P.’s
                           house to avoid those items being found at Baldwin’s residence.

                  J.       The money seized from Baldwin’s pocket during Baldwin’s arrest was
                           drug proceeds.

                  K.       Baldwin previously sold cocaine but now sells only marijuana wax.

         21.      On March 12, 2020, Lucas Baldwin signed a written voluntary statement in which

Baldwin admitted the following:

                  A.       For the past four to five months, about once every one to two weeks, S.H.2
                           drove up from the Milwaukee area and gave Baldwin one to four ounces
                           of marijuana wax.

                  B.       S.H. charged Baldwin $500 for each ounce of marijuana wax.

                  C.       Baldwin charged Baldwin’s customers $600 per ounce for the marijuana
                           wax.

                  D.       Baldwin owed S.H. $2,000 for marijuana wax.

                  E.       S.H. was driving up on March 12, 2020, and one of S.H.’s stops was to
                           meet with Baldwin so that Baldwin could pay money owed to S.H.

                  F.       When one of Baldwin’s friends told Baldwin that S.H. had been arrested,
                           Baldwin went home and got a couple ounces of marijuana wax and some
                           marijuana cartridges out of Baldwin’s house and took them to J.P.’s house.

                  G.       After dropping off the marijuana items at J.P.’s house, S.H. called
                           Baldwin and stated that S.H. had not been arrested and that S.H. wanted to
                           meet with Baldwin.

                  H.       Baldwin then returned to his house to meet with S.H. and to pay S.H.
                           $2,000 of Baldwin’s drug debt.




2
  Lucas Baldwin referred to S.H. using a name starting with the letter “T.” Baldwin also positively identified S.H. –
through an unlabeled colored photograph – as the person he knows using that name starting with the letter “T.”
                                                         5

           Case 1:20-cv-01278-WCG Filed 08/19/20 Page 5 of 9 Document 1
March 12, 2020 execution of search warrant at J.P.’s residence, and J.P.’s statement

       22.    On March 12, 2020, officers conducted a consent search at J.P.’s residence. J.P.

was present during the search.

       23.    J.P. admitted that Lucas Baldwin had been at J.P.’s residence earlier that day –

March 12, 2020 – and that Baldwin had dropped off two ounces of marijuana.

       24.    J.P. retrieved the bag containing 43.92 grams of marijuana and admitted that he

had purchased the bag of marijuana that day – March 12, 2010 – from Lucas Baldwin for $500.

       25.    J.P. admitted that J.P. had purchased marijuana and marijuana wax in the past

from Lucas Baldwin.

S.H.’s March 12, 2020 written voluntary statement during mirandized interview

       26.    On March 12, 2020, during a mirandized interview, S.H. signed a written

voluntary statement in which S.H. admitted the following:

              A.      One of the individuals that S.H. distributes marijuana to is Lucas Baldwin.

              B.      S.H. would deliver marijuana to Lucas Baldwin once per week for the past
                      six to seven months.

              C.      During the last delivery about 1-1/2 weeks earlier, Lucas Baldwin left the
                      door to his home open and S.H. dropped off the drugs at Baldwin’s house.
                      Baldwin received greater than one-half kilogram of “terp” (marijuana).

              D.      Lucas Baldwin owed S.H. approximately $22,000 for drugs.

              E.      S.H. anticipated that Lucas Baldwin was going to pay S.H. most or all of
                      Baldwin’s drug debt on March 12, 2020.

D.W.’s March 12, 2020 written voluntary statement during mirandized interview

       27.    On March 12, 2020, during a mirandized interview, D.W. signed a written

voluntary statement in which D.W. admitted that S.H. sells marijuana to, among others, Lucas

Baldwin.



                                               6

           Case 1:20-cv-01278-WCG Filed 08/19/20 Page 6 of 9 Document 1
                              Lucas Baldwin’s State Drug Charges

       28.     On March 13, 2020, Lucas Baldwin was charged in Brown County Circuit Court,

Case No. 20CF418, with the following five counts:

               A.      Manufacture/deliver marijuana (<=200g) with modifiers of “second and
                       subsequent offense” and “repeater;”

               B.      Manufacture/deliver marijuana (>10,000g) with modifiers of “second and
                       subsequent offense,” “repeater,” and “conspiracy to commit;”

               C.      Possession of marijuana (2nd+ offense) with modifier of “repeater;”

               D.      Possession of drug paraphernalia with modifier of “repeater;” and

               E.      Possession of drug paraphernalia with modifier of “repeater.”

       29.     Arraignment in Case No. 20CF418 is scheduled for September 8, 2020.

                             Administrative Forfeiture Proceedings

       30.     The Drug Enforcement Administration (“DEA”) began administrative forfeiture

proceedings against the approximately $3,315.00 in United States on the ground that the seized

currency was used or intended to be used in exchange for controlled substances or was proceeds

of trafficking in controlled substances.

       31.     On or about June 8, 2020, Lucas Baldwin filed a claim with the DEA in the

administrative forfeiture proceeding to the defendant approximately $3,315.00 in United States

currency.

                                   Warrant for Arrest In Rem

       32.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                           Claims for Relief

       33.     The plaintiff alleges and incorporates by reference the paragraphs above.

                                                  7

            Case 1:20-cv-01278-WCG Filed 08/19/20 Page 7 of 9 Document 1
       34.     By the foregoing and other acts, the defendant approximately $3,315.00 in United

States currency was used or intended to be used in exchange for controlled substances, represents

proceeds of trafficking in controlled substances, or was used or intended to be used to facilitate a

violation of 21 U.S.C. § 841(a)(1).

       35.     The defendant approximately $3,315.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property be issued; that due notice be given to all interested parties to appear and show

cause why the forfeiture should not be decreed; that judgment declare the defendant property to

be condemned and forfeited to the United States of America for disposition according to law;

and that the United States of America be granted such other and further relief as this Court may

deem just and equitable, together with the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 19th day of August, 2020.

                                              Respectfully submitted,

                                              MATTHEW D. KRUEGER
                                              United States Attorney


                                      By:      s/SCOTT J. CAMPBELL
                                              SCOTT J. CAMPBELL
                                              Assistant United States Attorney
                                              Scott J. Campbell Bar Number: 1017721
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1700
                                              Fax: (414) 297-1738
                                              E-Mail: scott.campbell@usdoj.gov




                                                 8

          Case 1:20-cv-01278-WCG Filed 08/19/20 Page 8 of 9 Document 1
                                          Verification

       I, Paul A. Giesler, hereby verify and declare under penalty of perjury that I am a Task

Force Officer with the Drug Enforcement Administration (DEA) in Green Bay, that I have read

the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and

that the factual matters contained in paragraphs 8 through 27 of the Verified Complaint are true

to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Task Force Officer with DEA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: August 19, 2020                        s/PAUL A. GIESLER
                                             Paul A. Giesler
                                             Task Force Officer




                                                9

         Case 1:20-cv-01278-WCG Filed 08/19/20 Page 9 of 9 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                              APPROXIMATELY $3,315.00 IN UNITED STATES CURRENCY

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Brown
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

08/19/2020                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                       Case 1:20-cv-01278-WCG
                                      AM O U N T                    Filed 08/19/20 Page
                                                         APPLY IN G IFP             JU D G E1 of 1 Document
                                                                                                        M AG . 1-1
                                                                                                               JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No.

 APPROXIMATELY $3,315.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 19th day of

August, 2020, by the United States Attorney for the Eastern District of Wisconsin, which seeks

the forfeiture of the above-named defendant property pursuant to Title 21, United States Code,

Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give notice

to all interested parties to appear before the court and show cause why the forfeiture should not

be decreed; and due proceedings being had, that the defendant property be condemned and

forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $3,315.00 in United States currency, which was seized on or about

March 12, 2020, from Lucas Baldwin at or near XXX East Idlewild Court, Howard, Wisconsin,

and which is presently in the custody of the United States Marshal Service in Green Bay,




        Case 1:20-cv-01278-WCG Filed 08/19/20 Page 1 of 2 Document 1-2
Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further order of this

Court.


         Dated this      day of                        , 2020, Green Bay, Wisconsin.

                                        GINA COLLETTI
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

         This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


          Case 1:20-cv-01278-WCG Filed 08/19/20 Page 2 of 2 Document 1-2
